Court of Appeals, State of Michigan

                                            ORDER

                                                                        Amy Ronayne Krause
People of MI v Jackie Lamont Thompson                                     Presiding Judge

Docket No.   318128                                                     William B. Murphy

LC No .      13-009068-FC                                               Deborah A. Servitto
                                                                          Judges


              The Court o rders that the August 25, 2015 opinion is hereby VACA TED, and
a new opinion is attached.




                      A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk. on




                             MAR .Z 9 2016
                                     Date